Citation Nr: 0736464	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 10 percent for tinnitus, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate evaluations for each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344, 1350-51 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that with respect to the veteran's 
claim, VA's duties to notify and assist do not apply, as the 
issue is decided as a matter of law.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002) (holding that the Veterans 
Claims Assistance Act has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive).

The facts of this case are not in dispute.  In a December 
1999 rating decision, the RO granted the veteran's claim for 
entitlement to service connection for bilateral tinnitus, and 
assigned a 10 percent disability rating under Diagnostic Code 
6260, effective May 27, 1999.  In February 2003, the veteran 
filed a claim for entitlement to an increased evaluation for 
his service-connected bilateral tinnitus, to include separate 
evaluations for each ear.  By a February 2003 rating 
decision, the RO denied the veteran's claim on the basis that 
Diagnostic Code 6260 does not provide for assignment of 
separate 10 percent evaluations when tinnitus exists in each 
ear.  The veteran appealed that decision to the Board.

The veteran claims entitlement to a higher evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, which limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  See 38 C.F.R. §§ 
4.25(b), 4.87, Diagnostic Code 6260 (2007).  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted.

As noted above, the veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for tinnitus, to 
include entitlement to separate evaluations for each ear, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


